                                           June 2, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York
Sitting by designation
40 Foley Square
New York, NY 10007

       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

        I write respectfully to request that the sentencing in this case, which is presently
scheduled for August 17, be rescheduled for a day between July 19 and July 25, or on
July 30. As I noted at the plea on May 7, I was preliminarily scheduled to be on trial for
much of August in United States v. Cortorreal, 17 Cr. 438 (VEC). I learned this morning
that the trial in that case will begin on August 9, and the government estimates it will lasW
for three weeks. The government further informs me that it has a trial scheduled for
September, and noted previously plans to be out of town at the end of August.

       I conferred with Probation Officer Jaime Turton this morning, and he told me that
a PSR will be ready in time for a sentencing in late July. The parties are available for a
sentencing any time between July 19 and July 25, and on July 30. We may also be able to
find availability the first week of August.

       For the foregoing reasons, and with the government’s consent, I respectfully
request that sentencing be adjourned to a date between July 19-25 or July 30. Thank you
for your consideration.

                                           Respectfully submitted,

                                           /s/ Benjamin Silverman
                                           Benjamin Silverman
                                           Attorney for Lucio Celli

cc: Counsel of Record (by ECF)
GRANTED. Sentencing is rescheduled for July 20, 2021 at 10:30 a.m.
The parties shall serve their sentencing submissions in accordance with
this Court's Individual Rules & Practices in Criminal Cases.
The Clerk of Court is requested to terminate the motion at Dkt. No. 163.

                                                             6/3/2021
                          SO ORDERED.
                                            
                                       __________________________________
                                             PAUL A. ENGELMAYER
                                             United States District Judge
